MEMORANDUM **
Federal prisoner Enrique Avalos-Barri-ga appeals from the district court’s judg*616ment denying his 28 U.S.C. § 2255 motion. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Because Avalos-Barriga’s claim of ineffective assistance of counsel during trial has been explicitly addressed in a previous proceeding, we will not reconsider that issue. See United States v. Avalos-Barriga, 21 Fed.Appx. 626 (9th Cir.2001).
We deny Avalos-Barriga’s request to expand the certificate of appealability. See 9th Cir. R. 22 — 1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.